Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 56-81 were pending. Claims 76,77  and 81 are cancelled.
Response to the argument and amendment.
Double Patenting

The rejection over ODP has been withdrawn as a TD has been filed over them. 
Claim Rejections - 35 USC § 112

The 35 USC 112 rejection has been withdrawn as the claims have been amended. 
Information Disclosure Statement

The IDS submitted discloses 16816393 which is filed later and not prosecuted as yet.
16623850 in which the corresponding Cy is an aromatic ring. 
US 16907430 and US 16829099 are also filed later.

The rejections have been withdrawn and the claims 56-75, 78-80 are now allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 24, 2021.